DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2021, 12/02/2021, 06/10/2022 and 07/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 4 and 11 recite the broad recitation “a one-to-many correspondence relationship”, which renders the claim language to be indefinite. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 5 and 12 recite the broad recitation “the same many-to-one correspondence relationship”, which renders the claim language to be indefinite. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Allowable Subject Matter
Claims 1-3, 6-10 and 13-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
a.	Regarding claims 1 and 8, Inoko et al. (US Pub. No. 2018/0180976 A1) discloses (see annotated Figure 13):

    PNG
    media_image1.png
    471
    681
    media_image1.png
    Greyscale

a display unit (i.e. projector illustrated in Figure 13) comprising: a first display panel (Figure 13, element A); a wavelength conversion element (Figure 13, elements 140-1 and 140-2); a second display panel (Figure 13, element B); and a light combining element (Figure 13, element 600), wherein the first display panel (Figure 13, element A) has a plurality of first light emitting elements (element 110 enclosed in element A, Figure 13) and the plurality of first light emitting elements (element 110 enclosed in element A, Figure 13) are configured to provide a first color light (i.e. color emitted by element 100-1 in Figure 13), the second display panel (Figure 13, element B) has a plurality of second light emitting elements (element 110 enclosed in element B, Figure 13) and the plurality of second light emitting elements (element 110 enclosed in element B, Figure 13) are configured to provide a second color light (i.e. color emitted by element 100-2 in Figure 13).  However, Inoko et al. and the prior art of record neither shows nor suggests a wavelength conversion element wherein a quantum dot conversion material is disposed on the conversion region, part of the first color light is converted into a third color light after passing through the conversion region, and another part of the first color light passes through the non-conversion region.
b.	Regarding claims 2-3, 6-7, 9-10 and 13-14, the claims are allowable based on their dependence from allowable claims 1 and 8 (respectively).
Claims 4-5 and 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US Pub. No. 2019/0331963 A1) discloses a display device including: a light source unit having: a first light source to emit first light having a first peak wavelength; and a second light source to emit second light having a second peak wavelength, the second peak wavelength being shorter than the first peak wavelength; a wavelength conversion member to absorb the second light and convert the second light into first color light and second color light, each of the first and second color light having peak wavelengths different from the first and second peak wavelengths; and a display panel having a first pixel area to display the first color light, a second pixel area to display the second color light, and a third pixel area to display the first light, wherein the first peak wavelength and the second peak wavelength have a value of about 365 nm or more to about 500 nm or less.
Zhang et al. (US Pub. No. 2017/0069612 A1) teaches a light-emitting diode (LED) projector including an LED display panel and a projection lens arranged in front of LED display panel and configured to collect and project light emitted by the LED display panel. The LED display panel includes an LED panel and a micro lens array arranged over the LED panel. The LED panel includes a substrate, a driver circuit array on the substrate and including a plurality of pixel driver circuits arranged in an array, and an LED array including a plurality of LED dies each being coupled to one of the pixel driver circuits. The micro lens array includes a plurality of micro lenses each corresponding to and being arranged over at least one of the LED dies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDA CRUZ/
Primary Examiner
Art Unit 2882



10/30/2022